                Case 18-12012-LSS             Doc 980       Filed 05/29/20        Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

OPEN ROAD FILMS,LLC,a Delaware limited                         Lase No.: 18-1212(LSS)
liability company, et al.1,
                                                               (Jointly Administered)
                                    Debtors.
                                                                   Hearing Date: July 1, 2020 at 2:00 p.m.(ET)
                                                            Objection Deadline: June 12,2020 at 4:00 p.m.(ET)

       PLAN ADMINISTRATOR'S FIFTH(SUBSTANTIVE)OBJECTION TO
   CERTAIN(A)NO LIABILITY CLAIMS AND(B)REDUCE AND ALLOW CLAIMS

     PARTIES RECEIVING THIS OMNIBUS OBJECTION TO CLAIMS SHOULD
    LOCATE THEIR NAMES AND THEIR CLAIMS)IN THE ATTACHED EXHIBIT.

YOUR RIGI~T~ MAY BE AFFECTED BY T~IIS OBJECTI011i AND BY ANY FURTHER
        OBJECTION THAT MAY BE FILED AGAINST YOUR CLAIM(S).


         John Roussey (the "Plan Administrator"), acting on behalf of Open Road Films, LLC,

and its affiliated debtors and debtors in possession (collectively, the "Debtors" and subsequent to

the Effective Date (as defined herein), the "Liquidating Debtors"), by and through his

undersigned counsel, hereby files this omnibus objection (the "Fifth Omnibus Objection")

 pursuant to section 502 ofthe Bankruptcy Code, Rules 3003 and 3007 of the Federal Rules of

Bankruptcy Procedure (the "Bankruptcy Rules"), and Local Rule 3007-1 ofthe Local Rules of

the Bankruptcy Court for the District of Delaware (the "Local Rules"), to the claims listed on

Exhibit 1 (the "No Liability Claims") and Exhibit 2(the "Reduce &Allow Claims") to the



'The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
films, LLC(4435-Del.); Open Road Releasing, LLC(4736-Del.); OR Productions LLC(5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors'
 address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
 not limited to, IM Global LLC, Global Road Entertainment Television LLC(f/Wa IM Global TV LLC), Tang Media
 Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
 1 1 cases.



 DOGS NY:40270.3 64202/003
               Case 18-12012-LSS           Doc 980       Filed 05/29/20   Page 2 of 12




proposed order (the "Proposed Order")(attached hereto as Exhibit A); and requests entry of an

order substantially in the form attached to this Objection. In support of this Objection, the Plata

Administrator submits the Declaration of Peter Hurwitz(the "H~.lr~vitz Declaration"), attached

hereto as Ex~~ibit B. In further support of this Objection, the Plan Administrator represents as

follows:

                                    JURISDICTION AND VENUE

                  1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

 1334(b) and 157 and the Amended Standing Order of Reference from the United States District

 Court for the District of Delaware dated as of February 29, 2012. This is a core proceeding

 pursuant to 28 U.S.C. § 157(b) and, pursuant to Local Rule 9013-1(fj, the Plan Administrator

 consents to the entry of a final order by the Court in connection with this Objection to the extent

 that it is later determined that the Court, absent consent ofthe parties, cannot enter final orders

 or judgments in connection herewith consistent with Article III ofthe United States

 Constitution. Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409. The

 statutory and legal predicates for the relief requested herein are Bankruptcy Code section

 502(b), Bankruptcy Rules 3001, 3003, and 3007, and Local Rules 1001-1(c), 3007-1, and 3007-

 2.

                                            BACKGROUND

A.      General Background

                  2.        On September 6, 2018 (the "Petition Date"), each of the Debtors filed a

 voluntary petition with this Court(the "Court") under chapter 11 of the Bankruptcy Code. The


                                                     2
DOCS NY:40270.3 64202/003
               Case 18-12012-LSS          Doc 980     Filed 05/29/20    Page 3 of 12




Debtors are operating their businesses and managing their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has

been appointed in these Cases.

                  3.        On September 14, 2018, the Office of the United States Trustee

appointed the Committee pursuant to section 1102 of the Bankruptcy Code. On January 15,

2019, the Office ofthe United States Trustee filed the Amended Notice ofAppointment of

Committee of Unsecured CNeditors [Docket No. 527]. The Committee consisted ofthe

following four(4) members:(i)Bank Leumi USA;(ii)NBC Universal Media LLC;(iii)The Walt

Disney Company; and (iv)Twenty-First Century Fox, Inc.

                  4.        On October 3, 2019, the United States Bankruptcy Court for the District

of Delaware (the `Bankru~tc~urt"), entered its Findings of Fact, Conclusions of Law, and

Order Confirming Joint Chapter 11 Plan of Liquidation Proposed By Debtors and Official

Committee of Unsecured Creditors (the "Confirmation Order")[Docket No. 895] confirming

the Debtors' Joint Chapter 11 Plan of Liquidation Proposed By Debtors and Official Committee

of Unsecured Creditors (the "Plan") attached as Exhibit 1 to the Confirmation Order.

                  5.        The Plan became effective on October 7, 2019 (the "Effective Date")

                  6.        Upon the Effective Date, the Plan Administrator was appointed as

administrator of the Plan.

                  7.        Pursuant to the Plan and the Confirmation Order, the Plan Administrator

 is authorized to act on behalf ofthe Liquidating Debtors, end pursuant to Article 5.5.(b)(vi) of




DOGS NY:40270.3 64202/003
               Case 18-12012-LSS          Doc 980       Filed 05/29/20   Page 4 of 12




the Plan, the Plan Administrator is responsible for prosecuting objections to Claims (as that

term is defined in the Plan).

B.     General Bar Date

                 8.         On November 26, 2018, the Debtors filed a motion [Docket No. 407](the

"Bar Date Motion")requesting an order(A)establishing January 25, 2019 as the deadline for (i)

filing claims against the Debtors that arose prior to the Petition Date (including section

503(b)(9) claims) and (ii) asserting administrative expense claims that arose in the period from

the Petition Date through and including December 20, 2018 and(B)establishing March 5, 2019

as the bar date for Governmental Units as that term is defined in the Bankruptcy Code. On

December 13, 2018, the Court entered an order approving the Bar Date Motion [Docket No.

458](the "Bar Date Order"). The Debtors subsequently served the bar date notice (the "Bar

Date Notice") as approved in the Bar Date Order and a proof of claim form on all creditors and

 equity holders ofthe Debtors. The certificate of service for the Bar Date Notice is at Docket

 No. 517.

                  9.        Pursuant to the Bar Date Order, the Debtors also caused notice of the

 General Bar Date to be published in Variety and in USA Today. Certificates of publication

 have been filed with the Court [Docket No. 506, 513].

C.      The Claims Resolution Process

                  10.       In the ordinary course of business, the Debtors maintained books and

 records (the "Books and Records")that reflect, inte~~ alia, the Debtors' liabilities and the




                                                    4
DOCS NY:40270.3 64202/003
              Case 18-12012-LSS           Doc 980     Filed 05/29/20     Page 5 of 12




amounts owed to their creditors. The Debtors have provided the Plan Administrator's

professionals with access to the Books and Records.

                  1 1.      The Debtors' register of claims (the "Claims Re ister"), prepared by

Donlin Recano &Company,Inc., reflects that, as ofthe date of this Fifth Omnibus Objection,

three hundred and fifty-seven proofs of claim (the "Claims") have been filed in the Debtors'

chapter 11 cases. In conjunction with the Debtors and their professionals, the Plan

Administrator's professionals have been reviewing and analyzing the Claims. This process

includes identifying categories of claims that may be targeted for disallowance and

expungement, reduction and/or reclassification. To reduce the number of Claims, and to avoid

possible double recovery or otherwise improper recovery by claimants, the Plan Administrator

has filed several omnibus objections to claims and anticipates filing several more.

                                         RELIEF REQUESTED

                  12.       By this Objection, the Plan Administrator seeks entry of an order,

pursuant to Bankruptcy Code section 502, Bankruptcy Rules 3003 and 3007, and Local Rule

3007-1,(a) disallowing and expunging the No Liability Claims, identified in Ex~iibit 1 to the

Proposed Order, in full and (b) disallowing in pars: the Reduce 8~ Allow Claims and reducing

and allowing such claims in the amounts indicated on ~xliibit 2 to the Proposed Order. This

Objection is made on substantive grounds under Local Rule 3007-1(d) and complies in all

respects with that rule.

                  13.       Each of the No Liability Claims is a claim that the Plan Administrator is

 unable to reconcile with the Debtors' Books and Records and/or, on its face, does not reflect a



DOGS NY:40270.3 64202/003
               Case 18-12012-LSS           Doc 980       Filed 05/29/20   Page 6 of 12




liability of any of the Debtors. Accordingly, the Plan Administrator seeks to disallow and

expunge the No Liability Claims.

                  14.       Each of the Reduce &Allow Claims is a claim which overstates the

amount owed by the Debtors' estates. Accordingly, the Plan Administrator seeks to disallow in

part the Reduce &Allow Claims and reduce and allow such claims in the amounts indicated on

Exhibit 2.

                                       BASIS FOR OBJECTION

                  15.       Section 502(a) of the Bankruptcy Code provides that a "claim or interest,

proof of which is filed under section 501 of this title, is deemed allowed, unless a party in

interest ... objects." 11 U.S.C. § 502(a). In adjudicating claim objections, courts apply "a

burden-shifting framework." In re Devonshire PGA Holdings LAC,548 B.R. 689,697(Bankr.

D. Del. 2016). The Third Circuit Court of Appeals described this framework as follows:

                 Initially, the claimant must allege facts sufficient to support the
                 claim. If the averments in his filed claim meet this standard of
                 sufficiency, it is "pNzmafacie" valid. In other words, a claim that
                 alleges facts sufficient to support a legal liability to the claimant
                 satisfies the claimant's initial obligation to go forward. The
                 burden of going forward then shifts to the objector to produce
                 evidence sufficient to negate the pNimafacie validity of the filed
                 claim. It is often said that the objector must produce evidence
                 equal in force to the primafacie case. In practice, the objector
                 must produce evidence which, if believed, would refute at least one
                 of the allegations that is essential to the claim's legal sufficiency.
                 If the objector produces sufficient evidence to negate one or more
                 of the sworn facts in the proof of claim, the burden reverts to the
                 claimant to prove the validity ofthe claim by a preponderance of
                 the evidence.

In Ne Allegheny Intl Inc., 954 F.2d 167, 173-74(3d Cir. 1992)(citations omitted).




                                                     6
DOCS NY:40270.3 64202/003
               Case 18-12012-LSS           Doc 980       Filed 05/29/20   Page 7 of 12




                  16.       Further, Section 502(b)(1) of the Bankruptcy Code provides that a claim

must be disallowed if"such claim is unenforceable against the debtor and property of the

debtor, under any agreement or applicable law ...." 11 U.S.C. § 502(b)(1).

                  17.       For the reasons set forth below, there is ample evidence to rebut the

pNimafacie validity of each Claim.

A.      1lTo Liability Claims

                  18.       As set forth in the Hurwitz Declaration, the Plan Administrator and his

professionals have reviewed the No Liability Claims identified on Exhibit 1 to the Proposed

Order, and based upon a review of the claims and their attachments, and the Debtors' Books and

Records, the Plan Administrator has determined that each of the No Liability Claims seeks

recovery for amounts for which the Debtors and their estates are not liable and/or on its face,

does not reflect a liability of any of the Debtors.

                  19.       Accordingly, to ensure the accuracy of the claims register and avoid an

improper payment in respect of the No Liability Claims, the Plan Administrator requests that

the Court disallow and expunge the No Liability Claims from the claims register.

~.      Iteciuce & Ailow CTaiins

                  20.       As set forth in the Hurwitz Declaration, the Plan Administrator and his

 professionals have reviewed the Reduce &Allow Claims indicated on Exhibit 2 to the

Proposed Order, and based upon a review ofthe claims and their attachments, and the Debtors'

 Books and Records,the Plan Administrator has determined that each of the that the Reduce &

 Allow Claims overstate the amount for which the Debtors' and their estates are liable.



                                                     7
DOCS NY:40270.3 64202/003
               Case 18-12012-LSS            Doc 980       Filed 05/29/20   Page 8 of 12




                 21.        Upon reviewing the Reduce &Allow Claims and their attachments, the

Plan Administrator has determined that the amounts asserted therein should be disallowed in

part and reduced and allowed in the amounts indicated on Exhibit 2. Accordingly, to ensure the

accuracy of the claims register, the Plan Administrator requests that the Court partially disallow

the Reduce &Allow Claims and reduce and allow such claims in the amounts indicated on

Exhibit 2.

                                 RESPONSES TO OMNIBUS OBJECTIONS

                  22.       To contest an objection, a claimant must file and serve a written response

to this Fifth Omnibus Objection (a "Response") so that it is received no later than June 12, 2020

at 4:00 p.m.(Eastern Time)(the "Response Deadline"). Every Response must be filed with the

Office of the Clerk of the United States Bankruptcy Court for the District of Delaware: 824

North Market Street, Wilmington, Delaware 19801, and served upon the following entities, so

that the Response is received no later than the Response Deadline, at the following addresses:

                                    Pachulski Stang Ziehl &Jones LLP
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, Delaware 19899 (Courier 19801)
                                    Attn: Robert J. Feinstein, Esq.
                                           Jeffrey W. Dulberg, Esq.
                                           Colin R. Robinson, Esq.

                  23.        Every Response to this Fifth Omnibus Objection must contain, at a

 minimum,the following information:

                            i,      a caption setting forth the name ofthe Court, the name ofthe
                                    Debtors, the case number, and the title of objection to which the
                                    Response is directed;



                                                      8
DOGS NY:40270.3 64202/003
               Case 18-12012-LSS             Doc 980       Filed 05/29/20   Page 9 of 12




                            ii,    the name of the claimant, his/her/its Claim number, and a
                                   description of the basis for the amount of the Claim;

                            iii.    the specific factual basis and supporting legal argument upon
                                    which the party will rely in opposing this Fifth Omnibus
                                    udjection;

                            iv,     any supporting documentation, to the extent it was not included
                                    with the Proof of Claim previously filed with the clerk or claims
                                    agent, upon which the party will rely to support the basis for and
                                    amounts asserted in the Proof of Claim; and

                            v.      the name, address, telephone number, email address and fax
                                    number of the persons)(which may be the claimant or the
                                    claimant's legal representative) with whom counsel for the Plan
                                    Trustee should communicate with respect to the Claim or the Fifth
                                    Omnibus Objection and who possesses authority to reconcile,
                                    settle, or otherwise resolve the objection to the disputed Claim on
                                    behalf of the claimant.


                  24.        If a claimant fails to file and serve a timely Response by the Response

Deadline, the Plan Administrator will present to the Court an appropriate order disallowing or

reclassifying such claimant's Claim, as set forth in Exhibits 1 and 2, without further notice to

the claimant.

                                        REPLIES TO RESPONSES

                  25.         Consistent with Local Rule 9006-1(d), the Plan Administrator may, at his

option, file and serve a reply to a Response na later than 4:00 p.m.(Prevailing Eastern Time)

one(1) day prior to the deadline for filing the agenda for any hearing to consider the Fifth

 Omnibus Objection.

                                   SEPARATE CONTESTED MATTERS

                  26.         To the extent that a Response is filed regarding any Claim listed in this

Fifth Omnibus Objection and the Plan Administrator is unable to resolve the Response, the



                                                       9
DOCS NY:40270.3 64202/003
              Case 18-12012-LSS           Doc 980     Filed 05/29/20     Page 10 of 12




objection by the Plan Administrator to each such Claim asserted herein shall constitute a

separate contested matter as contemplated by Bankruptcy Rule 9014. Any order entered by the

Court regarding an objection asserted in the Fifth Omnibus Objection shall be deemed a

separate order with respect to each Claim.

                                      REQUEST FOIZ WAIVER

                 27.        In an abundance of caution, the Plan Administrator requests a waiver of

Local Rule 3007-1(~(iii), to the extent such rule applies, in the event that this Objection is not

sustained. Such waiver is authorized by Local Rule 1001-1(c), and will ensure that all rights of

the Plan Administrator, the Debtors, and their estates to object in the future to the claims that

are subject to the Fifth Omnibus Objection on any grounds permitted by bankruptcy or

nonbankruptcy law are expressly reserved.

                                     RESERVATION OF RIGHTS

                  28.       The Plan Administrator hereby reserves his right and the rights of the

Debtors and their estates to object in the future to any of the Claims that are the subject of this

Fifth Omnibus Objection on any ground, including, but not limited to, 11 U.S.C. § 502(d), and

to amend, modify, and/or supplement this Fifth Omnibus Objection, including, without

limitation, to object to amended or newly-filed claims.

                  29.       Notwithstanding anything contained in this Fifth Omnibus Objection or

the attached exhibits, nothing herein shall be construed as a waiver of any rights that the

Debtors and its estates may have to exercise rights of setoff against the holders of such Claims.




                                                    10
DOCS NY:40270.3 64202/003
              Case 18-12012-LSS           Doc 980     Filed 05/29/20     Page 11 of 12




                                                NOTICE

                  30.       Notice of this Fifth Omnibus Objection shall be provided to (i) the Office

ofthe United States Trustee for the District of Delaware;(ii) the Debtors;(iii) each ofthe

claimants whose Claim is subject to this Fifth Omnibus Objection; and (iv) all entities

requesting notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief

requested, the Plan Administrator submits that no further notice is required.

                            COMPLIANCE WITH LOCAL RULE 3007-1

                  31.       The undersigned representative of Pachulski Stang Ziehl &Jones LLP

("PSZ&J")certifies that he has reviewed the requirements of Local Rule 3007-1 and that the

Fifth Omnibus Objection substantially complies with that Local Rule. To the extent that the

 rifth Omnibus Objection does not comply in all respects with the requirements of Local Rule

 3007-1, PSZ&J believes such deviations are not material and respectfully requests that any such

 requirement be waived.




                              [ReinaindeN ofPage Intentionally Left Blank)




                                                    11
DOGS NY:40270.3 64202/003
              Case 18-12012-LSS        Doc 980         Filed 05/29/20   Page 12 of 12




                                          CONCLUSION

         WHEREFORE,for the reasons set forth herein, the Plan Administrator respectfully

requests that the Court enter the Proposed Order granting the relief requested herein and granting

such other and further relief as is just and proper.


 Dated: May 29, 2020                           PACHULSKI STANG ZIEHL &JONES LLP


                                                /s/ Colin R. Robinson
                                               Robert J. Feinstein(NY Bar No. 1767805)
                                               Jeffrey W. Dulberg(CA Bar No. 181200)
                                               Colin R. Robinson(DE Bar No. 5524)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Telephone: 302-652-4100
                                               Facsimile: 302-652-4400
                                               E-mail: rfeinstein@pszjlaw.com
                                                        jdulberg@pszjlaw.com
                                                        crobinson@pszjlaw.com

                                               CounselfoN the Plan AdrninistNator




                                                 12
DOCS NY:40270.3 64202/003
